DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (02/02/2021) in which a (3) month Shortened Statutory Period for Response has been set.

Notice of Pre-AIA  or AIA  Status

2.	`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					            Acknowledgments

3.	Upon initial entry, claims (1 -11) appears pending for examination, of which (1, 10, 11) being the three (3) parallel running independent claims on record.  

                   Information Disclosure Statement

4.	 The Information Disclosure Statement (IDS) that was/were submitted on (02/02/2021 and 12/13/2021) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

              Specification

5.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                       Drawings

6.	The submitted Drawings on date (02/02/2021) has been accepted and considered under the 37 CFR 1.121 (d).

Claim rejection section
         35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.2.	Claims (1 -11) is/are rejected under 35 U.S.C. 103 as being unpatentable over
Seregin; et al (“Neighbor based intra most probable modes list derivation; 2016”; hereafter “Seregin”) in view of Han; et al. (US 20210385435; with foreign date benefit of (Dec-17/2018); hereafter “Han”).

Claim 1. Seregin substantially discloses the basics of the invention as - A method of decoding an image based on intra prediction with a decoding apparatus, comprising: (e.g. a codec ecosystem in accordance with the codec standard papers, employing intra prediction techniques, with modified mpm list/group derivation; [Seregin; page 1])
	Seregin further teaches - determining a reference region for the intra prediction of a current block in the image; (e.g. see at least Fig. 1; [Seregin; p.1 -2]).
selecting one of two candidate groups pre-defined in the decoding apparatus; (e.g. see group/list candidate configuration and selection; [Seregin; p.1 -2]).
determining an intra prediction mode of the current block from the selected candidate group; and (e.g. see [Seregin; p.1 -2]).
predicting the current block based on the determined intra prediction mode, (e.g. see intra prediction technique implemented; [Seregin; p.1]) wherein the reference region is spatially adjacent to the current block and (e.g. see Fig. 1; [Seregin; p. 2])
includes at least one of a top reference region, a left reference region, a top-left reference region, a bottom-left reference region, or a top-right reference region, (e.g. see (A, L, AL, AR, BL) in Fig. 1; [Seregin; p. 2])
Even when Seregin teaches the process of search/analysis in [p. 1-2], It is note however, that some of the search elements/steps as claimed, are missed or not fully disclosed.
For the purpose of additional clarification and in the same field of endeavor, Han teaches a codec implementation of the same (i.e. see Figs. 1 and 2), for determine an intra prediction mode of a current block on the basis of a most probable mode (MPM)
of the current block or an intra prediction mode of a neighboring block, determine a reference region for intra prediction of the current block, and perform intra prediction
on the current block by using the intra prediction mode and the reference region, as detailed illustrated in at least Fig. 3; [Han; Summary]).
Han specifically teaches - wherein determining the reference region comprises searching for whether an unavailable pixel exists in the reference region, (e.g. see similar in at least [Han; 0069; 0149]);
wherein the search on the left reference region is performed from top to bottom, (e.g. see similar in at least [Han; 0150]); and wherein when the unavailable pixel is found during the search on the left reference region, the unavailable pixel is replaced with a pixel above the unavailable pixel; (e.g. see substitution of the unavailable pixel/line in at least [Han; 0069; 0127 and 0150]). 
Therefore, it would have been obvious to one skilled in the art before effective filing date of the claimed invention, to modify the papers of Seregin, with the codec architecture of Han, in order to provide (e.g. improved codec efficiency of the prediction techniques during codec; [Han; Summary].)

Claim 2. Seregin/Han discloses - The method of claim 1, wherein the current block is obtained through a block division based on at least one of a binary tree or a ternary tree, and wherein the binary tree is representative of a division type of dividing one coding block into two coding blocks, and the ternary tree is representative of a division type of dividing one coding block into three coding blocks. (Examiner’s note is taking regarding the well-known and common use of the binary/ternary tree partitioning techniques, also being part of the codec standards HEVC/VVC, way before the invention was made. In addition see Seregin using similar partition techniques; [Seregin; page 1] and [Han; 0063]; the same motivation applies herein). 

Claim 3. Seregin/Han discloses - The method of claim 1, wherein the reference region further includes at least one of a right reference region or a bottom-right reference region according to a predetermined coding order. (e.g. see similar regions as (A, L, AL, AR, BL) in Fig. 1; [Seregin; p.1 -2] and [Han; 0108; 0150]; the same motivation applies herein). 

Claim 4. Seregin/Han discloses - The method of claim 3, wherein a number of intra prediction modes in a first candidate group of the two candidate groups is different from a number of intra prediction modes in a second candidate group of the two candidate groups; (e.g. see at least one candidate group in [Seregin; p.1 -2]).

Claim 5. Seregin/Han discloses - The method of claim 4, wherein the first candidate group of the two candidate groups includes one non-directional mode while the second candidate group of the two candidate groups includes three or more non-directional modes; (e.g. see the use of DC and/or Planar (non-directional) for candidate group configuration [Seregin; p.1 -2]). 

Claim 6. Seregin/Han discloses - The method of claim 5, wherein the one of the two candidate groups is selected based on a flag signaled from a bitstream; (e.g. see analogous in [Seregin; page 3]).

Claim 7. Seregin/Han discloses - The method of claim 3, wherein the selected candidate group is divided into three mode lists, and wherein a first mode list of the three mode lists includes an intra prediction mode of a neighboring block adjacent to the current block, (e.g. three lists are similarly used; [Seregin; p. 2]). 
a second mode list of the three mode lists includes an intra prediction mode derived by adding or subtracting a predetermined constant to the intra prediction mode of the neighboring block, and a third mode list of the three mode lists includes remaining modes except for intra prediction modes in the first mode list and the second mode list among intra prediction modes belonging to the selected candidate group; (e.g. three lists are similarly used; [Seregin; p. 2]). In addition see plurality (i.e. first, second and third lists) groups in at least [Han; 0131]) having a constant “k” index, in at least [0106]; the same motivation applies herein.)

Claim 8. Seregin/Han discloses - The method of claim 7, wherein the predetermined constant is a natural number greater than or equal to 5; (e.g. see 5 values associated with the 5 locations of Fig. 1; [Seregin; p. 2])

Claim 9. Seregin/Han discloses - The method of claim 8, wherein the intra prediction mode of the current block is derived from one of the three mode lists; (e.g. see three lists are similarly used; [Seregin; p. 2]). 

Claim 10. Seregin/Han discloses - A method of encoding an image based on intra prediction with an encoding apparatus, comprising: determining a reference region for the intra prediction of a current block in the image; selecting one of two candidate groups pre-defined in the decoding apparatus; and predicting the current block based on the reference region and an intra prediction mode from the selected candidate group, wherein the reference region is spatially adjacent to the current block and includes at least one of a top reference region, a left reference region, a top-left reference region, a bottom-left reference region, or a top-right reference region, wherein determining the reference region comprises searching for whether an unavailable pixel exists in the reference region, wherein the search on the left reference region is performed from top to bottom, and wherein when the unavailable pixel is found during the search on the left reference region, the unavailable pixel is replaced with a pixel above the unavailable pixel. (Current lists all the same elements as recite in claim (1 above but in “Method form” instead, and is/are therefore on the same premise.)

Claim 11. Seregin/Han discloses - A non-transitory computer-readable storage medium having instructions stored thereon that, when executed, cause one or more processors to: determining a reference region for the intra prediction of a current block in the image; selecting one of two candidate groups pre-defined in the decoding apparatus; determining an intra prediction mode of the current block from the selected candidate group; and predicting the current block based on the determined intra prediction mode, wherein the reference region is spatially adjacent to the current block and includes at least one of a top reference region, a left reference region, a top-left reference region, a bottom-left reference region, or a top-right reference region, wherein determining the reference region comprises searching for whether an unavailable pixel exists in the reference region, wherein the search on the left reference region is performed from top to bottom, and wherein when the unavailable pixel is found during the search on the left reference region, the unavailable pixel is replaced with a pixel above the unavailable pixel. (Current lists all the same elements as recite in claim (1 above but in “CRM form” instead, and is/are therefore on the same premise.)

     Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:
 
8.1. Patent documentation:

US 11,153,574 B2 		Ahn; et al.		H04N19/159; H04N19/105; H04N19/139.
US 2021/0385435		Han; et al.		H04N19/105; H04N19/176; H04N19/46.

8.2. Non-Patent Literature:

_ Neighbor based intra most probable modes list derivation; June-2016.
_ MPM based multiline intra prediction; Zhao - July-2018.

        CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for
the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.